IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-18,467-03


                       EX PARTE ARTURO DELGADILLO, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 16-8200-W1 IN THE 12TH DISTRICT COURT
                             FROM MADISON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to twenty-five years’ imprisonment. The sentence was cumulated with a fifteen

year sentence Applicant was already serving in prison. It also appears that Applicant received one

or more other cumulated sentences since being sentenced in these cases.

        Applicant contends that he is being denied proper time-credit on his twenty-five year

sentence due to an incorrect sentence begin date. Applicant has alleged facts that, if true, might

entitle him to relief. See Ex parte Stokes, 15 S.W.3d 532 (Tex. Crim. App. 2000). In these
                                                                                                       2

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit responding to the claim and indicating whether Applicant has submitted

his claim to the time credit resolution system of TDCJ.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

has properly exhausted his administrative remedies as required by TEX . GOV ’T CODE § 501.0081(b)-

(c). The trial court shall also make findings and conclusions as to whether Applicant is receiving

the proper amount of time credit. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                          3

Filed: January 11, 2017
Do not publish